Citation Nr: 0638665	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right knee, status post meniscectomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran has qualifying service from March 25, 1976, to 
March 24, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Winston-Salem, North Carolina Office (RO) of the Department 
of Veterans Affairs (VA). That decision denied a rating in 
excess of 10 percent for right knee osteoarthritis. 

In an August 2002 rating decision, the veteran was granted a 
separate 30 percent rating for right knee instability; and in 
an October 2005 rating decision, the veteran was granted 
service connection for residuals of a midshaft right femur 
fracture associated with the right knee injury, rated as 
noncompensable. 

In December 2003, the Board remanded this appeal for 
additional development.

During the pendency of the appeal, a rating decision dated in 
January 2006 granted service connection for a left knee 
disorder secondary to osteoarthritis of the right knee. 
Therefore, this issue no longer remains in appellate status, 
and no further consideration is required.

The record raises the issues of entitlement to service 
connection for post traumatic stress disorder, and 
entitlement to a special home adaptation grant.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  
 

FINDING OF FACT

Right knee osteoarthritis is manifested by less than a 
compensable limitation of flexion or extension.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee arthritis with limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2001 and August 
2004 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability for which service connection was claimed.  The 
claim was readjudicated in a January 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date is 
harmless because the preponderance of the evidence is against 
the claim.  Hence, any question regarding what effective date 
would be assigned is moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background 

A June 1999 VA examination report noted that the veteran 
reported that he injured his right knee in service.  He 
underwent an arthrotomy for a medial meniscectomy.  Over the 
years the knee reportedly had severely deteriorated and had 
gotten much worse.  The appellant claimed that the joint 
ground and gave way without warning; and locked up over a 
dozen times a week.  An orthopedist reportedly told him he 
still had some torn meniscus in his knee that was grinding 
away.  

A physical examination revealed the veteran walked with a 
limp with the right knee in slight flexion, using a cane.  
The right knee was deformed and larger than the left knee.  
The veteran held it in a slightly flexed varus position.  The 
veteran had exquisite tenderness underneath in the medial 
plica area.  Significant crepitation was noted throughout the 
range of motion (ROM).  On extension there was right knee 
pain in the final 5 degrees; flexion was to 90 degrees.  The 
diagnosis was injury, post operative (PO) medial 
meniscectomy, remote with residuals of deformity and painful 
traumatic arthritis with marked limitation of motion.
 
A July 2001 VA examination report noted that the claims file 
had been reviewed.  The veteran reported the right knee was 
not stable and he had spasms at night.  The knee tended to 
shift from lateral to medial.  It gave out after walking 
fifty feet.  There was no stiffness, heat, or redness.  The 
veteran wore a soft elastic brace, cortisone shots do not 
help. He did not describe any frank dislocation or recurring 
subluxation or inflammatory arthritis with any constitutional 
symptoms.  

A physical examination revealed that the veteran walked with 
a limp with right knee in slight flexion using a cane.  An 
anterior medial 4 inch arthrotomy scar was well healed and 
nontender.  However there was tenderness medial to the 
patella; and, subpatellar crepitation throughout the ROM.  
ROM was extension to 0 degrees, with much pain at the end of 
extension; flexion was to 100 degrees with pain.  The 
quadriceps were strong with no appreciable difference in 
size.  The diagnosis was osteoarthritis, right knee, PO 
medial meniscectomy with residuals of deformity and painful 
limitation of motion.  The examiner opined that the veteran 
exaggerated the symptoms of pain.

A February 2005 VA examination report noted that the veterans 
suffered a significant twisting injury to the right knee 
fracturing the femoral shaft while wearing a hinged neoprene 
brace in October 2002.  Over the years he had been treated 
with physical therapy, cortisone injections, braces, 
medications, etc. The right knee reportedly hurt along the 
medial joint line and radiated to the lateral side and up to 
the hip.  There was grating, locking, and giving way.  There 
was no swelling.  Since the femur fracture the veteran used a 
wheelchair when he leaves the house.  He could walk with a 
cane for short distances.  

A physical examination revealed the veteran reported in a 
wheelchair but was able to transfer independentally to the 
examining table.  ROM was 0-105 with onset of pain at 50 
degrees; flexion was to 0 degrees.  Patellar tracking was 
good with minimum crepitus at the last 10 degrees of 
extension.

An addendum to the examination dated in March 2005 noted that 
a copy of an October 2001 magnetic resonance imaging scan 
revealed PO residuals of a partial right medial meniscus 
menisectomy.  X-rays revealed degenerative joint disease.  
The veteran was considered not suitable for any but semi 
sedentary occupation due to the right knee instability.  His 
use of medications probably precluded him from being 
employed.

A September 2005 VA examination report noted no malunion, 
nonunion, tenderness, edema, or drainage.  Weight bearing was 
poor.  ROM study revealed extension to 0 degrees and flexion 
to 90 degrees.

The record contain a Social Security Administration (SSA) 
determination dated August 1999 which found that the veteran 
was disabled for SSA purposes as of April 1997.  The 
diagnoses were osteoarthritis and allied disorders; and, 
effects of musculoskeletal connective tissue injuries.  

A review of the record on appeal also contains voluminous 
treatment records from VA and from the following health care 
providers: the Salem VA medical center; the Southside Family 
Medical Center; Dr. Stanley Harrison; Dr. Dhruv B. Vyas of 
Eden Internal Medicine; and Dr. John McGee of Piedmont Joint 
Replacement. In addition, the record on appeal documents a 
post-service work injury and treatment for a stroke. 

Analysis

The veteran contends that his service-connected right knee 
disorder is manifested by increased adverse symptomatology 
that warrants an increased rating.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The Board notes that the service connected right knee 
disorder, includes instability, limitation of motion, and 
arthritis.  The issue before the Board, however, is limited 
to the rating to be assigned for right knee disability due to 
limitation of motion and osteoarthritis. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  

A December 1999 rating decision granted service connection 
for residuals of a right knee injury with residual deformity 
and arthritis.  A 10 percent rating was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5260, effective from May 7, 
1999.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.    

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
Id. 

The VA General Counsel has held that separate ratings may be 
assigned in cases where the service-connected disability 
includes both arthritis and instability, provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for 
this opinion was that the applicable rating criteria, 
"suggest that those Codes apply either to different 
disabilities or to different manifestations of the same 
disability."  Id. 

The VA General Counsel has also held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

In this case, VA treatment records show the veteran suffers 
from several severe musculoskeletal impairments as well as 
the residuals of a stroke.  He is also service connected for 
a left knee disorder and a mid femur shaft fracture of the 
right leg secondary to the right knee disorder.  In addition 
to the rating for osteoarthritis, right knee instability is 
separately rated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

At the June 1999 VA examination the veteran exhibited pain on 
the final 5 degrees of extension, and flexion was to 90 
degrees.  At the July 2001 VA examination ROM was extension 
to 0 degrees and was to flexion to 100 degrees.  At the 
February 2005 VA examination ROM was extension to 0 degrees 
and flexion was to 105 degrees.  At the September 2005 VA 
examination ROM was extension to 0 degrees and flexion to 90 
degrees.  

These ROM studies of the right knee reveal noncompensable 
limitation of motion.  38 C.F.R. § 4.71, Plate II (2006).  
Because right knee flexion was not limited to 30 degrees and 
extension was not limited to 15 degrees, a higher evaluation 
is not warranted under these Diagnostic Codes based on the 
objective clinical findings of loss of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point here is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his right knee equate to the criteria for a 20 percent 
rating under either Diagnostic Codes 5260 or 5261.

There are voluminous VA and private treatment records which 
show the veteran's periodic complaints and treatment for his 
right knee disability.  These note that the right knee was 
tender to palpation, with crepitus, and the veteran 
complained of pain.  However none of the more contemporaneous 
evidence of record including the aforementioned VA 
examinations shows objective evidence of signs which would 
warrant an increased rating pursuant to 38 C.F.R. §§ 4.40, 
4.45.

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant loss of motion to warrant a 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

In light of the foregoing, the claim for a higher evaluation 
for a right knee disorder is denied.  


ORDER

Entitlement to an increased rating for osteoarthritis of the 
right knee, status post meniscectomy, currently evaluated as 
10 percent disabling, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


